DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 25 are indefinite because the claim does not specify the method of obtaining the PE color number.  

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 is indefinite 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The methods for obtaining the claimed melt index and high load melt index are not claimed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JP 50-013438 A).
	Mitsubishi teaches a composition comprising an ethylene homopolymer, 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) nonylphenyl phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  
	Regarding claim 2:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples], and an ethylene homopolymer [Page 4; Examples].

	Regarding claim 7:  Mitsubishi teaches articles of manufacture [Examples].
	Regarding claim 11:  

Claim(s) 1, 3, 7-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108794898).
Regarding claims 1 and 3:  Li et al. teach a metallocene-based ethylene polymer (ethylene homopolymer) comprising 1000 ppm antioxidant Irganox 1010 (pentaerythritol tetrakis[3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionate), 1000 ppm antioxidant Irgafos 168 (tris(2,4-di-tert-butylphenyl) phosphite), 300 ppm glycerol monostearate [Examples; Tables].  
Regarding claims 6 and 9:  Li et al. teach a metallocene-based ethylene polymer [Examples].  Therefore, the amount of the claimed metals is 0 ppm.  
Regarding claim 7:  Li et al. teach a food packaging article [pages 3-4].
Regarding claim 8:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this 
Regarding claim 11:  Li et al. teach calcium stearate [Examples], which is a processing aid.  

Claim(s) 24 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108794898).
Regarding claim 24:  Li et al. teach a metallocene-based ethylene polymer (ethylene homopolymer) comprising 1000 ppm antioxidant Irganox 1010 (pentaerythritol tetrakis[3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionate), 1000 ppm antioxidant Irgafos 168 (tris(2,4-di-tert-butylphenyl) phosphite), 300 ppm glycerol monostearate [Examples; Tables].  
Regarding claim 26:  Glycerol monostearate is an anti-stat additive.  Li et al. teach calcium stearate [Examples], which is a processing aid.
Regarding claim 27:  Li et al. teach a food packaging article [pages 3-4].

Claim(s) 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 108794898).
Regarding claim 24:  Li et al. teach a metallocene-based ethylene polymer (ethylene homopolymer) comprising 1000 ppm antioxidant Irganox 1010 (pentaerythritol tetrakis[3-[3,5-di-tert-butyl-4-hydroxyphenyl]propionate), 1000 ppm antioxidant Irgafos 168 (tris(2,4-di-tert-butylphenyl) phosphite), 300 ppm glycerol monostearate [Examples; Tables].  



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Akao (5,073,437) and Moriguchi et al. (4,390,666).
	Regarding claims 1 and 3:  Mitsubishi teaches a composition comprising an ethylene homopolymers polymer (page 4), 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) nonylphenyl phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  
	Mitsubishi fails to teach a claimed phenolic antioxidant.
	However, Akao teaches using a mixture of BHT and the low volatile high molecular weight Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition (column 3, line 49 to column 4, line 14).  Moriguchi et al. teach using a mixture of BHT Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition, wherein the composition comprises 500 ppm BHT and 300 ppm Irganox 1010 (Example 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by 
	The total amount of the claimed phenolic antioxidant and monophosphate antioxidant is 300 ppm + 200 ppm = 500 ppm.
Regarding claim 2:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples].
Regarding claims 4 and 8:  Mitsubishi teaches that the composition is in the form of a pellet [Examples].  Since the composition is the same as claimed, it will possess the claimed PE color.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 6 and 9:  Since Mitsubishi uses a chromium catalyst [Examples], the amount of the claimed metals is 0 ppm.
	Regarding claim 7:  Mitsubishi teaches articles of manufacture [Examples].
	Regarding claim 11:  Matsubishi teaches silica [Examples], which is a filler.


10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A), Akao (5,073,437), and Moriguchi et al. (4,390,666) as applied to claim 1 above further in view of Kapur et al. (2011/0034635).
Mitsubishi fails to teach the claimed polyethylene.
However, Kapur et al. teach a polyethylene that is combined with antioxidants [0287].  Kapur et al. teach that their polyethylene is particularly suitable for use in blow molded articles, films, pipes, and other applications [0002].  Kapur et al. teach polyethylene polymers with the claimed properties [Examples].  For instance, Inventive Example 7 has a MI (I2) of 0.08, a HLMI (I21) of 8.90, a density of 0.9464, a Mw of 225,850, and a Mw/Mn of 16.3 [Table 1B; 10A]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the polyethylene of Kapur et al. as the polyethylene in Matsubishi to produce a composition particularly suitable for use in blow molded articles, films, pipes, and other applications.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of D’Uva et al. (2008/0076857), Akao (5,073,437) and Moriguchi et al. (4,390,666).
Mitsubishi teaches an additive composition for an ethylene polymer comprising 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) nonylphenyl phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  Mitsubishi teaches the filler silica [Examples].
	Mitsubishi fails to teach a claimed phenolic antioxidant.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by Moriguchi et al. to the composition of Mitsubishi to provide an additional antioxidant that is low volatile, molecular weight.
The weight ratio of glycerol monostearate to antioxidant is 500 ppm to 500 ppm (300 + 200) or 1:21.  
Mitsubishi fails to teach a masterbatch of the additives.
However, D’uva et al. teach making a masterbatch composition for polyethylene compositions comprising about 10 wt% of a polyethylene carrier, and about 90 wt% of a polymer additive [0015, 0029; Claim 1].  D’uva et al. teach pellets [0072-0076; Examples.  D’uva et al. teach that the masterbatches have the benefit of low friability of the pellet, they can be air conveyed, fed, and extruded using conventional equipment and methods by a side arm extruder [0010], and that they simplify the addition of at least one component to the polymer blend [0011].
	It would have been obvious to one of ordinary skill in the art before the invention was made to make a masterbatch pellet with 10 wt% of polyethylene carrier and 90 wt% of additive as taught by D’uva et al. using the additive composition of Mitsubishi to .
	 

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Lam et al. (2014/0179873).
Mitsubishi teaches an additive composition for an ethylene polymer comprising 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) phosphite (329 in Table 1), 0.04% (400ppm) of dilauryl thiodipropionate (DLTP in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  The weight ratio of glycerol monostearate to antioxidant is 500 ppm to 1100 ppm (400 + 200 +500) or 1:2.2.   Mitsubishi teaches a phosphite with the general formula:

    PNG
    media_image1.png
    89
    219
    media_image1.png
    Greyscale
,
Wherein R’ and R” are arylalkyl, and specifically p-tert butyl phenyl (page 4).  
	Mitsubishi fails to teach the phosphite.
	However, Lam et al. teach that tris(2,4-di-tert-butylphenyl) phosphite (IRGAFOS 168) can be used interchangeably with nonylphenyl phosphite as a phosphite antioxidant in polyethylene compositions [0246].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tris(2,4-di-tert-butylphenyl) phosphite as 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a premix masterbatch of just the additives of Mitsubishi to simplify the addition of the additives to the polyethylene.  The additive mixture is 100 wt%, and the ethylene and/or propylene polymer is 0 wt%.  

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) and Lam et al. (2014/0179873) as applied to claim 19 above further in view of Akao (5,073,437) and Moriguchi et al. (4,390,666).
Regarding claim 22:  Mitsubishi fails to teach a claimed phenolic antioxidant.
	However, Akao teaches using a mixture of BHT and the low volatile high molecular weight Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition (column 3, line 49 to column 4, line 14).  Moriguchi et al. teach using a mixture of BHT Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition, wherein the composition comprises 500 ppm BHT and 300 ppm Irganox 1010 (Example 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by Moriguchi et al. to the composition of Mitsubishi to provide an additional antioxidant that is low volatile, molecular weight.
Regarding claim 23:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples].

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) in view of Lam et al. (2014/0179873).
Regarding claim 24:  Mitsubishi teaches an additive composition for an ethylene polymer comprising 0.05% (500 ppm) glycerol monostearate (IJM in Table 1), 0.02% (200 ppm) phosphite (329 in Table 1), and 0.05% (500 ppm) 2,6-di-tert-butyl-4-methylphenol (BHT in Table 1) [Whole document; Examples; Table 1].  The amount of antioxidant is 500 ppm + 200 ppm = 700 ppm.   Mitsubishi teaches a phosphite with the general formula:

    PNG
    media_image1.png
    89
    219
    media_image1.png
    Greyscale
,
Wherein R’ and R” are arylalkyl, and specifically p-tert butyl phenyl (page 4).  
	Mitsubishi fails to teach the phosphite.
	However, Lam et al. teach that tris(2,4-di-tert-butylphenyl) phosphite (IRGAFOS 168) can be used interchangeably with nonylphenyl phosphite as a phosphite antioxidant in polyethylene compositions [0246].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tris(2,4-di-tert-butylphenyl) phosphite as taught by Lam et al. as the phosphite antioxidant in Mitsubishi.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claim 25:  Mitsubishi teaches 100 wt% glycerol monostearate [Examples].  Mitsubishi teaches that the composition is in the form of a pellet [Examples].  

Regarding claim 26:  glycerol monostearate is an anti-stat additive [Examples].  Matsubishi teaches silica [Examples], which is a filler.
Regarding claim 27:  Mitsubishi teaches articles of manufacture [Examples].

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi (JP 50-013438 A) as applied to claim 28 above further in view of Lam et al. (2014/0179873), Akao (5,073,437), and Moriguchi et al. (4,390,666).
Mitsubishi teaches a phosphite with the general formula:

    PNG
    media_image1.png
    89
    219
    media_image1.png
    Greyscale
,
Wherein R’ and R” are arylalkyl, and specifically p-tert butyl phenyl (page 4).  
	Mitsubishi fails to teach the phosphite.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use tris(2,4-di-tert-butylphenyl) phosphite as taught by Lam et al. as the phosphite antioxidant in Mitsubishi.  It is a simple substitution of one known element for another to obtain predictable results.  
Mitsubishi fails to teach a claimed phenolic antioxidant.
	However, Akao teaches using a mixture of BHT and the low volatile high molecular weight Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition (column 3, line 49 to column 4, line 14).  Moriguchi et al. teach using a mixture of BHT Irganox 1010 (pentaerythrityl-tetrakis[3-(3,5-di-t-butyl-4-hydroxyphenyl)propionate]) as an antioxidant in a polyethylene composition, wherein the composition comprises 500 ppm BHT and 300 ppm Irganox 1010 (Example 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 300 ppm Irganox 1010 as taught by Moriguchi et al. to the composition of Mitsubishi to provide an additional antioxidant that is low volatile, molecular weight.

Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive. 

The Applicant has alleged that Li et al. fail to teach an ethylene homopolymers.  This is not persuasive because the examples of Li et al. comprise an ethylene homopolymers along with the polypropylene-polyethylene copolymer.  
The remainder of the remarks are moot due to the new grounds of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763